Appeal from an order of vice chancellor of the first circuit disallowing exceptions to a master’s report on exceptions. The chancellor decided that the privilege of an attorney or counsellor, to protect him from answering, only extends to information derived from his client, as such either by oral communications or from books or papers shown him by his client, or placed in his hands in his *64character of attorney or counsel, and that information derived from other persons, or other sources, although it be derived or •obtained while acting as attorney or counsel, is not privileged.
Order appealed from affirmed, with costs.